Title: From George Washington to Guy Carleton, 8 September 1782
From: Washington, George
To: Carleton, Guy


                  Sir
                     
                     Head Quarters 8th Septemr 1782
                  
                  I have the Honor to reply to your Excellencys Letter of the 23d of August—& to inform you, that Majors Genl Heath & Knox are nominated by me, to meet Lieut Genl Campbell & M. Eliot, as Commissrs for the purpose of settling a Cartel for a general Exchange of prisoners.
                  I propose Sir! that the Meeting be held at Tappan, as an intermediate and convenient place; and that it commence on the 18th Day of this Month, at which Time my Commissioners will attend, and will be accompanied by our Commissary of Prisoners.
                  Your Excellencys favor of the 29th inclosing a Copy of Governor Livingstons Letter to you of the 10th came in due Time to my Hands.  I am at a Loss to discover for what purpose it was communicated to me; especially, as I have more than once observed to you, that in matters of civil resort, I have ever avoided any, the least, Interference, and have transmitted to you the Approbation of the Sovereign power of these United States, for my so doing; and of this Nature appears to be the Case of Ezekiel Tilton, who is the Subject of your Correspondence with the Governor.
                  I cannot help remarkg that your Excellency has several Times lately, taken occasion to mention, that "all Hostilities stand suspended on your part"—I must confess that to me this Expression wants Explanation—I can have no Idea of a Suspension of Hostilities, but that which arises from a mutual Agreement of the Powers at War; and which extends to naval as well as land Operations: that your Excellency has tho’t proper, on your part to make a partial suspension, may be admitted; but whether this has been owing to political or other motives, is not for me to decide. It is however a well known fact, that, at the same time, the British Cruizers on our Coasts, have been more than usually alert. And while Americans are admitted to understand their real Interests, it will be difficult for them, when a suspension of Hostilities is spoken of, to seperate the Idea of its extendg to Sea as well as Land.
                  I cannot ascribe the Inroads of the Savages upon our North Western frontiers, to the causes from whence your Excellency supposes them to originate; neither can I allow that they are committed without Directions from the Commander in Chief in Canada: for by prisoners & Deserters, it is apparent that those ravaging parties are composed of white Troops, under the Command ofOfficers regularly Commissioned, as well as Savages; and it would be a solecism to suppose, that such parties could be out without the knowlege of their Commander in Chief.  I have the Honor to be Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                  
               